DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Seo et al US 2020/0059691(hereinafter Seo).

Regarding claim1, Seo discloses  method of facilitating video transitions, the method comprising: initiating, on a user device, playback of a first video, the first video comprising a first video transition frame(fig. 2 first media stream 22, [0079], image of a last(transition) frame of the first media stream, fig. 3 step34); identifying, by the user device, a set of idle videos to which the first video can transition, wherein idle videos in the set of idle videos are identified at least according to the first video transition frame(fig. 2 transition frames, [0079], last(transition) frame of the first media stream is duplicated to create sequence of  transition frames(idle video)); upon completing playback of the first video, initiating, on the user device, playback of an idle video from the set of idle videos([0086], the device plays the sequence of transition frames(idle video)); identifying, by the user device, a set of subsequent videos  at least  based on the idle video metadata (fig. 2 second media stream/replacement stream(subsequent  video)); while the idle video is playing, receiving a user response via the user device, and upon completing playback of the idle video, initiating playback of a subsequent video from the set of subsequent videos ([0054], client request and receive the second/replacement media stream(subsequent video) content).

	Regarding claim2, Seo discloses   the method of claim 1, wherein each idle video in the set of idle videos begins with a frame similar to the first video transition frame(fig. 2 transition frames, [0079], last(transition) frame of the first media stream is duplicated to create sequence of  transition frames(idle video)).

	Regarding claim3, Seo discloses   the method of claim 1, wherein the first video transition frame is a final frame of the first video(fig. 2 transition frames, [0079], last(transition) frame of the first media stream is duplicated to create sequence of  transition frames(idle video))

	Regarding claim4, Seo discloses   the method of claim 1, further comprising the step of selecting, by the user device, the idle video from the set of idle videos at random([0079], transition frame selected from a groups, claim13) 

([0054], client request and receive the second/replacement media stream(subsequent video) content).

Regarding claim6, Seo discloses   the method of claim 1, wherein the step of identifying a set of subsequent videos further comprises basing idle video identification on an idle video transition frame of the idle video([0034], [0031], 0054-0055]).

Regarding claim7, Seo discloses   the method of claim 1, further comprising the step of identifying, by the user device, a second set of idle videos to which the subsequent video can transition, wherein idle videos in the second set of idle videos are identified at least according to a transition frame from the subsequent video (fig. 2 transition frames, [0079], last (transition) frame of the first media stream is duplicated to create sequence of transition frames (idle video)).

Regarding claim8, Seo discloses   the method of claim 1, wherein all videos are stored remotely on a server (fig. 1 media source 14 and server(s) 18, [0027-0028]).

Regarding claim9, Seo discloses  a method of facilitating video transitions, the method comprising: initiating, on a user device, playback of a first video, the first video comprising a first video transition frame(fig. 2 first media stream 22, [0079], image of a last(transition) frame of the first media stream, fig. 3 step34); identifying, by a server, a set of idle videos to which the first video can transition, wherein idle videos in the set of idle videos are identified at least according to the first video transition frame(fig. 2 transition frames, [0079], last(transition) frame of the first media stream is duplicated to create sequence of  transition frames(idle video)); on the user device, upon completing playback of the first video, initiating playback of an idle video from the set of idle videos([0086], the device plays the sequence of transition frames(idle video)); identifying, by the server, a set of subsequent videos at least based on the idle video metadata(fig. 2 second media stream/replacement stream(subsequent  video)); while the idle video is playing, receiving, at the server, a user response via the user device([0054], client request and receive the second/replacement media stream(subsequent video) content); and upon completing playback of the idle video, initiating, on the user device, playback of a subsequent video from the set of subsequent videos([0054], client request and receive the second/replacement media stream(subsequent video) content from streaming media server).
Claim10 is rejected for similar reason as discussed in claim2 above.
Claim11 is rejected for similar reason as discussed in claim3 above.
Claim12 is rejected for similar reason as discussed in claim4 above.
Claim13 is rejected for similar reason as discussed in claim5 above.
Claim14 is rejected for similar reason as discussed in claim6above.
Claim15 is rejected for similar reason as discussed in claim7 above.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484